Citation Nr: 1142511	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for cervical spine degenerative changes/pain.

3.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals of acromioclavicular separation of the left shoulder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1972 to July 1980 and from January 1982 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Boise, Idaho, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a July 2008 rating decision, the RO: (1) increased the rating for the Veteran's service-connected cervical spine degenerative changes/pain to 10 percent, effective June 14, 2007 (the date of the current increased rating claim); and (2) increased the rating for the Veteran's service-connected post-operative residuals of acromioclavicular separation of the left shoulder to 20 percent, effective June 14, 2007 (the date of the current increased rating claim).  As these grants did not represent a total grant of benefits sought on appeal for either issue, both claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for a TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that his cervical spine and left shoulder disabilities have rendered him unable to find and maintain gainful employment.  Thus, a claim for a TDIU is raised by the evidence of record, and is currently before the Board on appeal as part of his current increased rating claims.

The issues have been characterized as indicated on the title page.

The issues of entitlement to a disability rating in excess of 10 percent for cervical spine degenerative changes/pain, entitlement to a disability rating in excess of 20 percent for post-operative residuals of acromioclavicular separation of the left shoulder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current lumbar spine disability first manifested during active duty service, and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

For the claim of entitlement to service connection for a lumbar spine disability, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records reflect that he was involved in a bicycle accident in May 1985 with documented injuries to his head, left shoulder, and lower ribs.  He first sought treatment for low back pain in April 1988.  He again complained of low back pain in May 1991 and was assessed with mechanical low back pain.  A May 1991 x-ray showed a mild curvature of his lower lumbar spine.

The Veteran contends that he has suffered from low back pain ever since his 1985 in-service bicycle accident.

Post-service treatment records reflect the Veteran's ongoing complaints of low back pain.  A March 2007 VA treatment record noted the Veteran's history of musculoskeletal injuries from his in-service accident along with current complaints of back pain.  A March 2007 VA x-ray of his lumbar spine showed degenerative changes.  A May 2007 VA treatment record noted the Veteran's in-service bicycle accident with injuries including inferior endplate L1 compression fracture.

At a November 2007 VA spine examination, the Veteran reported that his 1985 bicycle accident in service had resulted in a lumbar spine fracture of L1.  A November 2007 VA x-ray of his lumbar spine revealed disc narrowing at L5-S1 and articulating facet spondylosis at L4-L5 and L5-S1.

A September 2008 VA CT scan of the Veteran's lumbar spine showed abnormalities, with marked degenerative disc disease at L5-S1.  A September 2008 VA MRI of his lumbar spine showed degenerative changes, which were most prominent at L5-S1 and L3-L4.

In a July 2010 statement, the Veteran's private chiropractor noted his review of the Veteran's service treatment records which showed the 1985 bicycle accident.  The chiropractor stated that current x-rays revealed a fracture at L5 superior, anterior, and opined that such was as likely as not due to force such as the bicycle accident.  The chiropractor opined that the bicycle accident appears to as likely as not be the root of most of the Veteran's current low back symptoms.  The chiropractor noted that the Veteran has suffered chronic low back pain (by history) since a few months after the initial trauma of the bicycle accident, and was also treated while in the military for chronic low back pain.

The evidence of record is uncontroverted that the Veteran had a lumbar spine disability in active service and continues to have the same lumbar spine disability to this day.

The Veteran worked as an emergency medical technician in service, and therefore he may be competent to provide medical evidence.

The Veteran is competent to report his lumbar spine pain and can describe such symptoms without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran has alleged, and the evidence of record shows, that a lumbar spine disability first manifested during active duty service, and has persisted since that time.

The evidence supports the claim, and there is no evidence to the contrary.  Service connection for a lumbar spine disability is warranted.


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claims for increased ratings and for a TDIU.

Increased Rating Claims

The Veteran's most recent VA spine and joints examination took place in November 2007, nearly four years ago.

The Veteran should be scheduled for a VA spine and joints examination so that current findings pertaining to his cervical spine disability and left shoulder disability may be obtained prior to adjudication.

Updated treatment records must be obtained.

TDIU Claim

A claim for a TDIU, as due to service-connected cervical spine degenerative changes/pain and post-operative residuals of acromioclavicular separation of the left shoulder, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

The VA spine and joints examiner is to determine the extent to which the Veteran's service-connected lumbar spine, cervical spine and left shoulder disabilities would currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.

Accordingly, the case is REMANDED for the following:

1.  Obtain all pertinent treatment records from the VA Medical Center in Spokane, Washington, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for each private facility from which he has sought treatment for his cervical spine and left shoulder.  Upon receipt of such, take appropriate action to contact the identified provider(s) and obtain all updated records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

4.  Schedule the Veteran for a VA spine and joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of the Veteran's service-connected lumbar and cervical spine degenerative changes/pain and post-operative residuals of acromioclavicular separation of the left shoulder.  All required testing, to include x-rays, must be performed.

The examiner is to determine the extent to which the Veteran's service-connected lumbar, cervical spine degenerative changes/pain and post-operative residuals of acromioclavicular separation of the left shoulder currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b), which allows for a TDIU on an extra-schedular basis.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


